ON SUGGESTION OF ERROR.
The only response necessary to this suggestion of error is that we will assume that counsel for the appellants are correct in saying that we were in error in stating in the opinion rendered herein that the local correspondents of the appellee who received the applications for loans to be negotiated by it, were the borrower's and not the appellee's agents. But this error is of no consequence *Page 230 
for the same result would be reached if these local correspondents were in fact the agents of the appellee; and the opinion may be read in the light of this assumption.
Overruled.